UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 [ X ]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2015 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number: AUREUS INCORPORATED (Exact name of registrant as specified in its charter) Nevada 47-1893698 (State of incorporation) (I.R.S. Employer Identification No.) 200 South Virginia, Suite 800, Reno Nevada, 89501 (Address of principal executive offices) 775-398-3173 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [] (Not Required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X] No [ ] As of June 15, 2015, there were 8,430,000 shares of the Registrant’s $0.001 par value common stock issued and outstanding. Explanatory Note This Amendment No. 1 on Form 10-Q/A (this Amendment) of Aureus Inc.for the six month period ended April 30, 2015 is being filed solely to correct a typographical error on the balance sheet to reflect the corrected total of 150,000,000 authorized common shares. In addition we have amended and file herewith Exhibits 101 to the Form 10-Q/A in accordance with Rule 405 of Regulation ST. This Amendment speaks as of the filing date of the original Form 10-Q (the "Filing Date") save the correction noted above, does not reflect events that may have occurred subsequent to the Filing Date, and does not modify or update in any way disclosures made in the original Form 10-Q as filed on June 15, 2015. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Condensed Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 7 Item 4. Controls and Procedures 7 PART II – OTHER INFORMATION Item 1. Legal Proceedings 8 Item 1A. Risk Factors 8 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3. Defaults Upon Senior Securities 8 Item 4. Mine Safety Disclosures 8 Item 5. Other Information 8 Item 6. Exhibits 9 SIGNATURES 10 Special Note Regarding Forward-Looking Statements Information included in this Form 10-Q contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (“Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (“Exchange Act”). This information may involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of Aureus Incorporated (the “Company”), to be materially different from future results, performance or achievements expressed or implied by any forward-looking statements. Forward-looking statements, which involve assumptions and describe future plans, strategies and expectations of the Company, are generally identifiable by use of the words “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend,” or “project” or the negative of these words or other variations on these words or comparable terminology. These forward-looking statements are based on assumptions that may be incorrect, and there can be no assurance that these projections included in these forward-looking statements will come to pass. Actual results of the Company could differ materially from those expressed or implied by the forward-looking statements as a result of various factors. Except as required by applicable laws, the Company has no obligation to update publicly any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. *Please note that throughout this Quarterly Report, and unless otherwise noted, the words "we," "our," "us," the "Company," or "Aureus " refers to Aureus Incorporated 2 PART I - FINANCIAL INFORMATION ITEM 1.CONDENSED FINANCIAL STATEMENTS (UNAUDITED) Page Balance Sheets F-1 Statements of Operations F-2 Statements of Cash Flows F-3 Notes to Financial Statements F-4 to F-8 3 AUREUS INCORPORATED BALANCE SHEETS April 30, October 31, (Unaudited) (Audited) ASSETS Current assets: Cash $ $ Prepaid Professional Fees Deposit on property Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Loan from Related Party Total liabilities $ $ Stockholders' equity: Common stock; authorized 150,000,000; 8,430,000 shares at $0.001 par issued and outstanding at April 30, 2015 and nil at October 31, 2014 - Stock Subscription received - Additional Paid in Capital - Accumulated deficit ) ) Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these condensed financial statements F-1 AUREUS INCORPORATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Month PeriodEnded April 30, 2015 For the Three Month Period Ended April 30, 2014 For the Six Month Period Ended April 30, 2015 For the Six Month Period Ended April 30, 2014 REVENUES $
